Title: From Thomas Jefferson to Cambray, 15 August 1789
From: Jefferson, Thomas
To: Cambray (Cambrai), Comte de



Sir
Paris Aug. 15. 1789.

I have the pleasure to inform you that money is now deposited in the hands of Messieurs Grand & co. for paying the arrears of interest to the beginning of the present year to the foreign officers who served in the American army. Neither Congress nor their servants have ceased one moment to feel the justice due to those gentlemen, but this is the first moment that their efforts to command such a sum of money have been successful. I announce it to you with a pleasure proportioned to those sentiments of high esteem  & attachment with which I have the honor to be Sir Your most obedient & most humble servt,

Th: Jefferson

